Citation Nr: 1616571	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for acute adjustment disorder with mixed mood and conduct.

2. Entitlement to an evaluation in excess of 30 percent prior to January 10, 2014, and in excess of 70 percent from January 10, 2014, forward, for PTSD.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2003 to February 2007 as well as a period of active duty for training (ACDUTRA) from February 2010 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The July 2012 rating decision granted a 30 percent initial rating for PTSD, and denied service connection for acute adjustment disorder with mixed mood and conduct. The August 2015 rating decision denied the Veteran entitlement to TDIU. 

In an April 2014 rating decision, the RO granted an increased rating of 70 percent, effective January 10, 2014, for the Veteran's service-connected PTSD. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In November 2013, the Board remanded the matters for further development. As will be discussed below, the remand directives as they relate to the issue of entitlement to service connection for acute adjustment disorder with mixed moods and conduct have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a statement submitted by the Veteran in August 2015 there was a notation "I request hearing."  In VA Form 9s, submitted by the Veteran's attorney prior to and following that statement (in February 2013 and January 2016), however, it was specifically indicated that the Veteran did not want a hearing.  The Board finds therefore that the Veteran's prior request for a hearing has been withdrawn.  

The issue of headaches secondary to PTSD/anxiety, has been raised by the Veteran in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an evaluation in excess of 30 percent prior to January 10, 2014, and in excess of 70 percent from January 10, 2014, forward, for post-traumatic stress disorder (PTSD); and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's acute adjustment disorder with mixed mood and conduct is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria to establish service connection for acute adjustment disorder with mixed mood and conduct are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for acute adjustment disorder with mixed mood and conduct. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Stegall Compliance

In light of the determinations made by the Board in this decision, the Board will only address the RO's compliance with the Board's November 2013 remand as it relates to that issue of service connection for acute adjustment disorder with mixed mood and conduct.

The November 2013 remand found that the record contains conflicting evidence as to the etiology of the Veteran's acute adjustment disorder. The Board noted conflicting opinions between the July 2012 VA examination opinion, and the opinion of the Veteran's psychologist, Dr. W.H.K., in a July 2012 letter. Therefore, the Board remanded the issue for a new VA examination and opinion.

In accordance with the remand directives, the Veteran was provided a new VA examination in January 2014 and an addendum opinion was provided in March 2014. The examiner sufficiently indicated all psychiatric disabilities, determined all current manifestations associated with the Veteran's disabilities to include their severities, and clarified, to the extent possible without resorting to speculation, whether it is at least as likely as not that the adjustment disorder was caused or aggravated by the Veteran's PTSD. Last, by explaining that the Veteran's symptoms of PTSD and acute adjustment disorder overlap and are intertwined, the Board finds that the January 2014 examination opinion and March 2014 addendum opinion adequately address all opinions and findings, and that all opinions provided are supported by a complete rationale.

After the VA examinations and opinions were provided, the RO readjudicated the Veteran's claim, and in April 2014 furnished the Veteran with an supplemental statement of the case (SSOC). 

Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The matter is now appropriately before the Board.

III. Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury. Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b). When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for acute adjustment disorder with mixed mood and conduct.

The Veteran's VA treatment records note issues with adjustment beginning in November 2009, and a diagnosis of adjustment disorder with anxious mood in June 2010. Treatment records from May 2012 also show a diagnosis of adjustment disorder with anxious mood and a diagnosis of PTSD. 

The Veteran was afforded a VA examination in July 2012. The July 2012 VA examiner diagnosed the Veteran with acute adjustment disorder with mixed moods and conduct. However, the VA examiner opined that the acute adjustment disorder with mixed moods and conduct "relate to his recent legal involvement for domestic violence and now the residuals that has had socially and occupationally." Therefore, the VA examiner found that the Veteran's "PTSD did not cause the adjustment disorder [with] mixed mood and conduct . . . ." Instead, the examiner concluded that the Veteran's "mood symptoms are part of losing his job [in the Reserves] due to his assaultive allegation."

Yet, in July 2012, the Veteran's treating psychologist, Dr. W.H.K., Ph. D., provided a letter explaining that he has been treating the Veteran since May 2012, reviewed more than twenty letters from people who know the Veteran, and performed psychological and psychiatric evaluations, and found that the Veteran suffers from PTSD and that his domestic violence altercation was a result of his PTSD. Dr. W.H.K. stated that the Veteran "experienced feelings that he had when under attack in Iraq." Therefore, the Veteran's treating psychologist opined that the Veteran's domestic violence was caused by the Veteran's service-connected PTSD, and did not furnish an opinion as to the etiology of the Veteran's acute adjustment disorder.

The Board remanded the matter for further clarification of the etiology of the Veteran's adjustment disorder with regard to his PTSD, and the Veteran was afforded a new VA examination in January 2014. The VA examination report notes that the Veteran continues to meet criteria for adjustment disorder. The VA examiner opined that "it is at least as likely as not that the Veteran's PTSD aggravates the intensity of the adjustment disorder related to post Iraq legal stressors." The examiner continued with the rationale that, "elements of both disorders are intertwined and overlapping , and the clinical dynamics of PTSD can and do interfere with stress tolerance when additional taxing demands are faced." The examination report further notes that the symptoms of both PTSD and mixed adjustment disorder "are largely overlapping and intertwined, each potentially worsening the other . . . ." Therefore, the examiner concluded that "[l]ess speculative is the likelihood that the PTSD and adjustment disorder could easily amplify each other, such that worsening of one would feed the other, and vice versa." A March 2014 addendum opinion also noted the intertwining impacts of the PTSD and the adjustment disorder. 

While the July 2012 and the January 2014 opinions vary as to the etiology of the Veteran's acute adjustment disorder, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current acute adjustment disorder with mixed moods and conduct was aggravated by the Veteran's service-connected PTSD. The Board considers the opinions to be reliable and well supported, for they have reviewed the Veteran's medical history, considered his lay statements, and examined the Veteran along with his record. Thus, the Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for acute adjustment disorder with mixed moods and conduct is warranted as secondary to the Veteran's service-connected PTSD. 

ORDER

Entitlement to service connection for acute adjustment disorder with mixed mood and conduct is granted.


REMAND

As discussed, this matter was previously remanded in November 2013. The November 2013 remand directives instructed the RO to provide the Veteran with a new VA examination to assess the Veteran's PTSD. The directives were intended to measure the Veteran's current symptoms and severity due to there being evidence that the condition had worsened since the last VA examination in October 2012.

In accordance with the remand directives, the Veteran was afforded a VA examination in July 2015. However, in August 2015, the Veteran requested a new mental health examination, contending that the examination findings are contradictory and inconsistent, with inadequate rationale presented. Furthermore, the Veteran filed an addendum to his notice of disagreement in August 2015, stating that he disagrees with the August 2015 rating decision because he is unemployable due to his service connected PTSD. He again contends that his examination was inadequate and requests a new VA examination.

Upon review, the Board agrees that the rationales provided appears to be contradictory. Specifically, the July 2015 VA examination found the Veteran to have occupational and social impairments with deficiencies in more areas, however, the August 2015 addendum opinion with regards to unemployability, concludes that "after review and consideration of all of the information, it was my opinion that a large portion of the [V]eteran's condition was volitional, and not based on mental illness." Furthermore, the Veteran seems to continue to assert that his condition is worsening. His lay statements and contentions imply worsening since the last examination, with suicidal ideations, social seclusion, and explosive anger. Therefore, the Board grants the Veteran's request for a new VA examination to assess his current symptoms and severity with regard to his PTSD and associated functional impairments. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Francisco v. Brown, 7 Vet. App. 55 (1994) (noting that where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern). 

Moreover, a supplemental statement of the case (SSOC) must be provided. Additional evidence has been submitted to the claims file since the previous SOC regarding the issue of entitlement to TDIU, furnished December 2015, and SSOC regarding the issue of an increased rating for his service-connected PTSD, furnished April 2014. Specifically, lay statements from his mother and his fiancé were added to the record in March 2016. As this is new evidence that pertains to the claims, the RO must first consider this evidence and reevaluate the claims. 

Last, a request for TDIU, even when expressly raised by a Veteran as in this case, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has attributed his inability to work to his service-connected PTSD. Hence, the Veteran's claim for an increased disability rating for service-connected PTSD includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) (2015), and both issues are remanded for further development and evaluation.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected PTSD. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner is to describe the Veteran's symptoms, and note the impact, if any, of the Veteran's disorder on his social and industrial functioning. The examiner is to provide information concerning the functional impairment that results from the service-connected disability which may affect the Veteran's ability to function and perform tasks, to include any functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

3. Then, readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), to include a review of all lay statements and new medical evidence, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


